— Order unanimously modified by striking out the word “ all ” from the paragraph preceding the final paragraph thereof and the final paragraph modified so as to read as follows: “ Ordered that the respondent Board of Education of the City of New York be and it hereby is directed to act upon said recommendation, and to appoint the required number of eligibles as regular teachers to fill said vacant teaching positions,” and as so modified affirmed, without costs. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ. [173 Mise. 1050.]